This case is identical with the case of Guaranty Corp. v. Steigman, ante, 70, 241 N.W. 291, except as to date and amount of the note and the amount remaining due. A motion identical with that in the Steigman case was made supported by the same showing, *Page 44 
and a like order was entered. The appeal is therefore controlled by the same principles.
For the reasons stated in Guaranty Corp. v. Steigman, supra, the order appealed from is affirmed.
CHRISTIANSON, Ch. J., and BIRDZELL, NUESSLE, BURR and BURKE, JJ., concur.